Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  161103                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  DONALD L. HARKINS and MILA HARKINS,                                                                  Elizabeth M. Welch,
            Plaintiffs-Appellants,                                                                                   Justices

  v                                                                SC: 161103
                                                                   COA: 344505
                                                                   Wayne CC: 17-013278-CB
  SUN PHARMACEUTICAL INDUSTRIES, INC.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2021
           t0421
                                                                              Clerk